DETAILED ACTION
          The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
1.       This Office Action is in response to Amendment filed on date: 3/21/2022.
           Claims 1-5, 7-10, and 13-23 are currently pending.
           Claims 1, 7-10, 16  have been amended.            Claims 6 and 11-12 have been cancelled.
           Claims 1, 10 and 17 are independent claims.

Terminal Disclaimer
2.       The terminal disclaimer filed on 6/29/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US patent 10877089 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
2.        Claims 1-5, 7-10, and 13-23 are allowed over the prior arts of record.
3.       The following is a statement of reasons for the indication of allowable subject matter:
          Regarding claim 1, the cited reference arts of record, alone or in combination, do not disclose nor fairly suggest:
         “A semiconductor wafer testing system, comprising: a wafer chuck pedestal; a ferromagnetic wafer chuck disposed on the wafer chuck pedestal, wherein the ferromagnetic wafer chuck is configured to hold a semiconductor wafer comprising an integrated chip (IC), wherein a composition of the ferromagnetic wafer chuck comprises about 99.9% of a ferromagnetic material, and wherein the ferromagnetic wafer chuck extends continuously vertically from the wafer chuck pedestal to an uppermost surface of the ferromagnetic wafer chuck; a wafer prober configured to make an electrical connection to the IC so that an electrical test signal can be provided to the IC via the wafer prober; and
a magnet disposed over the ferromagnetic wafer chuck…” in combination with all other elements as claimed in claim 1. 

          Regarding claim 10, the cited reference arts of record, alone or in combination, do not disclose nor fairly suggest:  
         “…providing an IC testing signal to the IC, wherein the IC testing signal is provided to the IC after the external magnetic field is generated; receiving an IC output signal from the IC that is based on the IC testing signal to determine a performance characteristic of the IC; before the external magnetic field is generated, setting a resistive state of a magnetoresistive random-access memory (MRAM) device of the IC to a first resistive state; and comparing the IC output signal to a threshold output signal to determine if the external magnetic field switched the resistive state of the MRAM device from the first resistive state to a second resistive state that is different than the first resistive state” in combination with all other elements as claimed in claim 10.

          Regarding claim 17, the cited reference arts of record, alone or in combination, do not disclose nor fairly suggest:  
         “… setting a resistive state of a magnetoresistive random-access memory (MRAM) device of the IC to a first resistive state, wherein the MRAM device is configured to switch between the first resistive state and a second resistive state different than the first resistive state; generating a first external magnetic field, wherein the ferromagnetic wafer chuck amplifies the first external magnetic field such that the first external magnetic field passes through the IC with a first amplified magnetic field strength; after the first external magnetic field is generated: providing a first testing input electrical signal to the IC; and receiving a first testing output electrical signal based on the first testing input electrical signal and the resistive state of the MRAM device; and comparing the first testing output electrical signal to a threshold signal to determine if the resistive state of the MRAM device is the first resistive state or the second resistive state” in combination with all other elements as claimed in claim 17.

        As to claim(s) 2-5, 7-9, and 21-23, the claims are allowed as they further limit allowed claim 1.
         As to claim(s) 13-16, the claims are allowed as they further limit allowed claim 10.
          As to claim(s) 18-20, the claims are allowed as they further limit allowed claim 17.

       Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Prior Art of Record
8.        The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.          
             Nagashima (U.S Pub. 20050056535) discloses a method for sputtering a thin film onto a substrate, comprising: providing a plurality of deposition chambers, each having at least one target and a substrate having a film-forming surface portion and a back portion; creating a magnetic field so that the film-forming surface portion is placed in the magnetic field with the magnetic field induced normal to the substrate surface portion back-biasing the back portion of the substrate; and sputtering material onto the film-forming surface portion (see specification for more details).              Guisan (U.S Pub. 20180267128) discloses a ferromagnetic resonance (FMR) measurement system is disclosed with a waveguide transmission line (WGTL) connected at both ends to a mounting plate having an opening through which the WGTL is suspended. While the WGTL bottom surface contacts a portion of magnetic film on a whole wafer, a plurality of microwave frequencies is sequentially transmitted through the WGTL. Simultaneously, a magnetic field is applied to the contacted region thereby causing a FMR condition in the magnetic film. After RF output is transmitted through or reflected from the WGTL to a RF detector and converted to a voltage signal, effective anisotropy field, linewidth, damping coefficient, and/or inhomogeneous broadening are determined based on magnetic field intensity, microwave frequency and voltage output. A plurality of measurements is performed by controllably moving the WGTL or wafer and repeating the simultaneous application of microwave frequencies and magnetic field at additional preprogrammed locations on the magnetic film. (see specification for more details).
             Nichols (U.S Pub. 20200049787) discloses a ferromagnetic resonance (FMR) measurement system is disclosed with a plurality of “m” RF probes and one or more magnetic assemblies to enable a perpendicular-to-plane or in-plane magnetic field (H.sub.ap) to be applied simultaneously with a sequence of microwave frequencies (f.sub.R) at a plurality of “m” test locations on a magnetic film formed on a whole wafer under test (WUT). A FMR condition occurs in the magnetic film (stack of unpatterned layers or patterned structure) for each pair of (H.sub.ap, f.sub.R) values. RF input signals are distributed to the RF probes using RF power distribution or routing devices. RF output signals are transmitted through or reflected from the magnetic film to a plurality of “n” RF diodes where 1≤n≤m, and converted to voltage signals which a controller uses to determine effective anisotropy field, linewidth, damping coefficient, and/or inhomogeneous broadening at the predetermined test locations. (see specification for more details).
Conclusion
9.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG LE whose telephone number is (571)272-9349.  The examiner can normally be reached on Monday thru Friday 7:30AM-5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571)272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THANG X LE/Primary Examiner, Art Unit 2867                                                                                                                                                                                                        
7/09/2022